It is difficult to observe anything presented by this appeal that merits discussion.
Appellant, a negro, was convicted of the offense of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for the term of ten years. The deceased, John Henry Redrick, was also a negro; and there were tendencies of the testimony which indicated that he was stabbed by appellant, so that he died, while appellant was engaged in the effort to stab one Virginia Wilson. Upon this phase of the situation the trial judge charged the jury orally, elaborately, and, we think, correctly, to the brief effect that appellant's guilt vel non was to be measured by the result that would have obtained had the object of his wrath become the victim of his blow.
No one of the numerous exceptions reserved on the taking of testimony has merit. In each instance the ruling giving rise to same seems to us obviously not infected with error prejudicial to appellant.
The written requested and refused charges have each been examined. As to each we may say that if it is not obviously faulty, and hence properly refused, the substance of same was covered by and included in the court's oral charge, or some one of the large number of written charges given to the jury at appellant's request.
We observe no error in the way and manner in which the jury was impaneled. Nor in any other action or ruling throughout the proceedings.
The judgment is affirmed.
Affirmed.